Citation Nr: 0002237	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability to the right arm 
resulting from surgery performed by VA in June 1997.  

2.  Entitlement to benefits under the provisions 38 C.F.R. 
§ 4.29 for hospitalization beginning in July 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from May 1959 to May 
1963.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The Board notes that the appellant has raised the claims of 
entitlement to increased rating for a back disability, 
service connection for post-traumatic stress disorder, and 
secondary service connection for a disability of the 
shoulder, arm, and hand.  (See appellant's letter received in 
November 1997.)  A rating decision should be issued on these 
claims.  


REMAND

The evidence of record indicates that in June 1997, the 
appellant underwent a right subcutaneous ulnar nerve 
transposition for right cubital tunnel syndrome.  Post-
surgical medical records include a VA examination report, 
dated in August 1997, which states that the examiner 
diagnosed the appellant with residual ulnar neuropathy of 
some sort.  It was noted that it was difficult to estimate 
what his true residual ulnar neuropathy was at that point in 
time as it was still early after the surgery and the 
condition may improve significantly.  Subsequent medical 
records include a treatment note dated in November 1997 which 
reports that he has had very poor results from the surgery 
and that he may have reflex sympathetic dystrophy.  It was 
reported that he had rehabilitation appointments during the 
subsequent two weeks, at which time, the option of a 
sympathetic block was to be brought up.   

The record indicates that the appellant may have an 
additional disability of reflex sympathetic dystrophy and 
that this diagnosis was being developed by the VA.  However, 
the subsequent treatment records have not been associated 
with the claims file.  VA has a duty to obtain all records 
pertinent to an issue at hand.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992) ( per curiam).  The Board thus finds that 
prior to further action by the Board, all treatment records 
dated from November 1997 to the present should be associated 
with the claims file.

In addition, the Board notes that the appellant has filed a 
notice of disagreement with the RO's decision to deny 
entitlement to 38 C.F.R. § 4.29 benefits.  (See appellant 
letter received in October 1997.)  This matter is referred to 
the RO for issuance of a statement of the case.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case on the matter of entitlement to 
38 C.F.R. § 4.29 benefits.  The appeal of 
this matter should be returned to the 
Board only if it is perfected by the 
filing of a timely substantive appeal.

2.  The RO should take the necessary 
steps to obtain all of the appellant's 
current treatment records, dated from 
November 1997 to the present, and 
associate them with the claims file.

3.  The RO should then schedule the 
appellant with a VA examination with a 
specialist in neurology.  The examiner is 
to state the appellant's current 
diagnosis of the disability of the right 
arm.  The examiner should then state 
whether the appellant developed 
additional disability as a result of the 
surgery performed by VA in June 1997; if 
so, (2) was any such additional 
disability the certain or intended result 
of the surgery.  It should be emphasized 
that fault or medical negligence is not 
at issue, although comment as to whether 
the surgery was properly performed should 
be made.  The examiner must be provided 
with and review the claims file prior to 
completion of the examination report.

4.  Once the above has been accomplished, 
the RO should review the claim and ensure 
that any additional development that may 
be necessary is accomplished.  The RO 
should then readjudicate the claim of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151.  If the benefit sought on appeal 
is not granted, following the usual 
appellate procedures, the claim should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




